      Case 1:19-cv-06791-RPK-ST Document 43 Filed 02/26/21 Page 1 of 4 PageID #: 157



                           LAW OFFICE OF BRIAN L. GREBEN
316 Great Neck Road                                                                                      Office:     (516) 304-5357
Great Neck, NY 11021                                                                                     Fax:        (516) 726-8425

www.grebenlegal.com                                                                                      brian@grebenlegal.com

       February 26, 2021

       Via ECF
       Judge Rachel P. Kovner
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201

                       Re: Star Auto Sales of Queens LLC v. Hanie Iskander a/k/a John Alexander et al.
                           Case No. 19 cv 6791 (RPK)
       Dear Judge Kovner:
               My firm was retained by defendants on the afternoon of February 15, 2020 to represent
       them in the above-referenced action; prior to that date, defendants had been proceeding pro se.
       Please allow this letter to serve as defendants’ request for a pre-motion conference to discuss
       defendants moving for an Order: a) dismissing the Complaint for failure to state a claim upon
       which relief can be granted, pursuant FRCP 12(b)(6), and for failure to join a necessary party,
       pursuant to FRCP 12(b)(7) and 19; or, in the alternative, b) granting defendants leave of court to
       serve a Third-Party Summons and Complaint against Douglass Filardo, the individual who is the
       subject of the instant action but was not named as a defendant. 1
               As noted above, the undersigned was retained slightly more than one week prior to the
       filing of the instant letter. As an experienced attorney, I quickly determined that the Complaint
       is invalid in several respects that defendants would not have recognized as pro se litigants.
       I.       The Action Fails to Name a Necessary Party
               The Complaint does not name the individual who is the subject of all of plaintiffs’ claims,
       Douglass Filardo, as a party. The Complaint is about Filardo and his alleged actions; the
       Complaint hardly mentions defendants, and treats its allegations against them as afterthoughts.
       The Complaint (Doc. 1) alleges that Mr. Filardo was a sales manager of plaintiff (a Subaru dealer
       in Lake Success, New York) from March 2006 until November 2017. See Complaint, ¶19,
       annexed hereto as Exhibit “A.” The Complaint further alleges that Filardo created a business
       called “Subaru Motorsports d/b/a Motorsports Advertising” (“Motorsports”); that plaintiff “hired
       Motorsports to manage, in part, its advertising”; that “Motorsports, in turn, hired Defendants to
       perform advertising services for [plaintiff]”; that defendants invoiced Motorsports; that plaintiff
       paid Motorsports for these invoices; and that “Motorsports split the income generated by…false
       advertisements and false invoices.” See Complaint, ¶¶20-24. The Complaint further alleges
       that: “Filardo told Defendants not speak [sic] with…the dealer principal for [plaintiff] or they
       1
        There does not appear to be a formal “Answer” filed on the Court’s electronic docket, suggesting that defendants
       do not actually require leave of court to serve third-party pleadings. However, in light of the fact that the Complaint
       was filed in December 2019, defendants are seeking the Court’s permission.
Case 1:19-cv-06791-RPK-ST Document 43 Filed 02/26/21 Page 2 of 4 PageID #: 158


Hon. Rachel P. Kovner
February 26, 2021
-2-
would lose [plaintiff’s] business” (Complaint, ¶26); Filardo entered an improper tax
identification number into plaintiff’s management system “as a means to disguise and willfully
conceal this scheme from [plaintiff]” (Complaint, ¶27); and “Filardo deposited the money he
received from [plaintiff] through this scheme into a Motorsports bank account belonging to
Filardo” and then “wired this money from Motorsports to pay the invoices issued by Defendants”
(Complaint, ¶28).
        Upon information and belief, Filardo is a New York resident. Defendants respectfully
submit that the only possible reason for plaintiff’s failure to name Filardo as a defendant is that
his inclusion would destroy diversity jurisdiction, and plaintiff apparently prefers litigating in
Federal Court.
        It is well established that “Rule 19 sets forth a two-step test for determining whether the
court must dismiss an action for failure to join an indispensable party. A court must first
determine whether an absent party belongs in the lawsuit.” Berkley Acquisitions, LLC v.,
Mallow, Konstam & Hager, P.C., 262 F.R.D. 269, 272 (S.D.N.Y. 2009) (citing Viacom Int’l.,
Inc. v. Kearney, 212 F.3d 721, 724 (2d Cir. 2000). Moreover, “[a] party must be joined to the
lawsuit if…in that person’s absence, the court cannot accord complete relief to the existing
parties.” Berkley, supra, 262 F.R.D. at 272. (citing FRCP 19(a)(1)).
        Defendants respectfully submit that a cursory review of the Complaint demonstrates that
relief cannot be afforded between the current parties without Filardo’s inclusion as a defendant.
Virtually even action or omission alleged in the Complaint is described as being done by Filardo.
The business that is accused of direct involvement with plaintiff – Motorsports – is alleged to be
the creation of Filardo, but is not alleged to be owned by, or to have any connection to,
defendants. Moreover, defendants are not described as being involved with, or even privy to,
most of the actions and omissions at issue therein. Furthermore, plaintiffs claim that their
alleged damages consist of money paid directly to Filardo/Motorsports, and not defendants. See
Complaint, ¶24(f).
        As noted above, Filardo cannot be added as a defendant without destroying diversity
jurisdiction. Because there is no way to resolve the instant dispute without Filardo, and there is
no way to include Filardo without rendering the case ineligible for diversity jurisdiction, the case
must be dismissed. TMT Co. v. JPMorgan Chase Bank, 16 cv 8757, 2019 WL 1511024, *5–6
(S.D.N.Y. Mar. 28, 2019); Brown v. Kay, 889 F. Supp. 2d 468, 487–88 (S.D.N.Y.
2012), aff'd, 514 F. App'x 58 (2d Cir. 2013); Berkley, supra, 262 F.R.D. at 273-74.
II.     The Complaint Fails to State a Valid Claim
       The Complaint is inadequately drafted, and fails to assert a valid claim upon which relief
could be granted. Each of the Complaint’s nine claims for relief are deficient on their face.
       The First Claim for Relief is for “Fraud and Deceit.” It is well established that FRCP 9
requires that all claims for fraud must be pleaded with particularly, and that the details behind
each element of fraud must be provided. As noted above, however, the Complaint contains
almost no details about defendants’ alleged acts or omissions. Instead, the Complaint merely
provides conclusory allegations that defendants were aware of Filardo’s activities and/or helped
him. This is insufficient to survive dismissal. Langer v. Paysafe Partners LP, 19 cv 4388, 2020
WL 7684885, **8-9 (E.D.N.Y. May 22, 2020); Katz 737 Corp. v. Cohen, 104 A.D.3d 144, 151,
Case 1:19-cv-06791-RPK-ST Document 43 Filed 02/26/21 Page 3 of 4 PageID #: 159


Hon. Rachel P. Kovner
February 26, 2021
-3-
957 N.Y.S.2d 295, 300 (1st Dep’t 2012); Couri v. Westchester Country Club, Inc., 186 A.D.2d
712, 714, 589 N.Y.S.2d 491, 494 (2d Dep’t 1992).
       The Complaint’s second claim for relief is against Nagwa F. Youseif – defendant John
Alexander’s wife – for aiding and abetting fraud. Ms. Youseif had absolutely nothing to do with
the events at issue in the Complaint, did not work for any of the companies involved, and had no
knowledge thereof. Indeed, the Complaint supplies no details whatsoever to suggest otherwise.
Because the Complaint does not adequately allege that Ms. Youseif had actual knowledge of any
alleged fraud, the Complaint’s second claim for relief must be dismissed. de Abreu v. Bank of
Am. Corp., 812 F. Supp. 2d 316, 322–23 (S.D.N.Y. 2011).
        The Complaint’s Third Claim for Relief alleges “Civil Conspiracy of Fraud.” However,
because the underlying claim of fraud is insufficiently pleaded, and must be dismissed for lack of
particularity, the conspiracy to commit fraud claim must also be dismissed. Langer, supra, 2020
WL 7684885, **8-9 (“Where, as here, a civil conspiracy claim is based on an underlying fraud
claim, the failure to plead fraud with particularity is also fatal to the civil conspiracy claim
because the requirement to allege an underlying tort is not met.”) (citations omitted).
        The Complaint’s Fourth Claim for Relief sounds in unjust enrichment. This claim is
unsustainable on its face because the relationship between the parties is alleged to have been
contractual. Goldman v. Metropolitan Life Ins. Co., 5 N.Y.3d 561, 572, 807 N.Y.S.2d 583,
587 (2005) (“Here, in each case, there was no unjust enrichment because the matter is controlled
by contract”); Goldstein v. CIBC World Mkts. Corp., 6 A.D.3d 295, 296, 776 N.Y.S.2d 12, 14
(1st Dep’t 2004) (“A claim for unjust enrichment, or quasi contract, may not be maintained where
a contract exists between the parties covering the same subject matter.”) (citations omitted);
Pratt v. Kilo Int’l, LLC, 2015 U.S. Dist. LEXIS 29045, *6 (E.D.N.Y. 2015).
        The Complaint’s Fifth Claim for Relief is for “Aiding and Abetting Breach of Fiduciary
Duties.” The elements of this cause of action include, inter alia, breach of a fiduciary duty, and
that defendant knowingly induced or participated in this breach. The Complaint, however, does
not allege either of these elements beyond bare, conclusory assertions. Plaintiff’s claim for
aiding and abetting breach of fiduciary duty is therefore untenable. 21st Century Diamond,
L.L.C. v. Allfield Training, L.L.C., 119 A.D.2d 489, 989 N.Y.S.2d 291, 292 (1st Dep’t 2014); In
re Hydrogen, L.L.C., 431 B.R. 337, 352 (S.D.N.Y. 2010).
        The Complaint’s Sixth and Seventh Claims for Relief respectively sound in Conversion
and Civil Conspiracy of Conversion. However, plaintiff does not identify the specific property
that was allegedly converted. It is not enough to allege unidentifiable, non-specific “funds and
assets” (i.e. money) in an attempt to allege manufacture a claim for conversion out of whole
cloth. Berman v. Sugo, LLC, 580 F.Supp.2d 191, 206-07 (S.D.N.Y. 2008) (citations omitted).
206-07. Accordingly, the Sixth Claim for Relief must be dismissed. Furthermore, because the
Conversion claim for relief is insufficient, the claim for Civil Conspiracy of Conversion must
also be dismissed. McCall v. Chesapeake Energy Corp., 817 F.Supp.2d 307, 321 (S.D.N.Y.
2011).
        The Complaint’s Eighth Claim for Relief is for Breach of Contract. However, plaintiff
never alleges that defendants had a contractual relationship with plaintiffs – they claim that
defendants had a contractual relationship with Filardo, but not with plaintiff. The Eighth Claim
for Relief is therefore untenable.
Case 1:19-cv-06791-RPK-ST Document 43 Filed 02/26/21 Page 4 of 4 PageID #: 160


Hon. Rachel P. Kovner
February 26, 2021
-4-
      The Complaint’s Ninth for Relief is for a constructive trust. It is well established that:
“[u]nder New York law, ‘in order to establish a constructive trust claim, there generally must be
proof of; (1) a confidential or fiduciary relation, (2) a promise, express or implied, (3) a transfer
made in reliance on that promise, and (4) unjust enrichment.’” BNP Paribas Mortg. Corp. v.
Bank of Am., N.A., 949 F. Supp. 2d 486, 515 (S.D.N.Y. 2013). The Complaint does not include
any of these necessary allegations, however, and its claim for a constructive trust must therefore
be dismissed.
III.    If the Complaint Survives Dismissal, Defendants Should be Granted Leave to Serve
        a Third-Party Complaint Upon Douglas Filardo.
       Defendants respectfully submit that if the Complaint survives dismissal, they should be
granted leave of Court to serve a Third-Party Complaint upon Filardo for the reasons described
above.
        We thank you for your time and consideration.


                                                               Respectfully submitted,
                                                               /s/ Brian L. Greben
                                                               Brian L. Greben


cc:     All current counsel of record (via ECF)
